Title: General Orders, 22 May 1783
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Thursday May 22d 1783
                     Parole Normandy.
                     C. signs Oporto Pottsdam.
                  
                  For the day tomorrow Brigr Genl Greaton
                  B. Qr Mr 2d Massachts Briga.
                  The 2d Newyork regiment gives the Guards & the Hampshire Battalion the Fatigues tomorrow.
                  At the General courtmartial of which Colonel J. Vose is president—George Taylor a soldier of the 7th Massa. regt was tried and convicted of Desertion, and sentenced to receive one hundred lashes on his naked back.
                  The Commander in Chief approves the sentence.
                  The Genl courtmartial of which Colo. H. Jackson is president will assemble this day at the Newbuilding at 12 o’clock, for the trial of Captain Webb of the 2d regiment of Light Dragoons—all evidences and others concerned will attend.
                  Lieutt Pratt of the 3d pennsa. regt and Lieutt Beatty of the same are appointed—the former to be Quarter Master and the latter paymaster of the regts to which they belong.
               